IN TI-[E SUPREME COURT OF TI-[E STATE OF DELAWARE

TIMOTHY MARTIN, §
§ No. 409, 2016
Defendant Below, §
Appellant, §
§ Court Below: Superior Court of
v. § the State of Delaware
§
STATE OF DELAWARE, §
§ ID. No. 1306002171 (N)
Plaintiff Below, §
Appellee. §

Before STRINE, Chief Justice; VALII-IURA and VAUGHN, Justices.
O R D E R

This 7"‘ day of September, 2017, the Court having considered this matter on
the briefs filed by the parties has determined that the final judgment of the Superior
Court should be affirmed for the reasons assigned by the Superior Court in its order
dated July 11, 2016, adopting the Superior Court Commissioner’s Report and
Recommendation dated May 25 , 2016.

NOW, TI-IEREFORE, IT IS I-IEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY THE COURT: